DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-18, in the reply filed on 12/16/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation " the outlet connector" in line 15.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orosco et al. (5497812) in view of Lindner (EP 0293382).
Regarding claim 1, the Orosco et al. reference discloses a transfer pump configured to pump material from a bucket (9) having an opening info the bucket, the transfer pump comprising:  A fluid module comprising:
A mounting frame (i.e., element connected to top end 5 of tube 3 and having holes for the fasteners of support leg 11);
a cylinder (3) extending from the mounting frame in a first axial direction along a pump axis;
a piston (33) extending into the cylinder (3), the piston (33) configured to reciprocate along the pump axis to pump material from the bucket (9); and
a stand (11, 13) connected to the mounting frame and configured to interface with a ground surface to support the transfer pump on the ground surface:
a drive module (81) supported by the fluid module, the drive module comprising:
a motor (i.e., compressor) operably connected to the piston (33) to power reciprocation of the piston (col. 4, line 60 – col. 5, line 6); and a spout (77) extending between a first end having a spout inlet (defined at flange 73) and a second end having a spout outlet (defined at outlet of spout 77), wherein the spout is mounted to an outlet connector (73) by the first end interfacing with the outlet end of the outlet connector (69), and wherein the spout is repositionable relative to the outlet connector with the first end interfacing with the outlet end.  Spout (77) is capable of being rotated on outlet connector (73).
	The Orosco et al. reference doesn’t disclose an electric motor operably connected to the piston.
	However, the Lindner reference discloses another transfer pump having an electric motor (36) operably connected to the piston (28) to pump and transfer fluid.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute and electric motor for the air motor on the Orosco et al. device as, for example, taught by the Lindner reference wherein so doing would amount to mere substitution of one functional equivalent piston drive for another within the same art and the selection of any of these piston drives would work equally well in the Orosco et al. device.

    PNG
    media_image1.png
    671
    804
    media_image1.png
    Greyscale


	
Regarding claim 2, wherein the Orosco et al. spout inlet (defined at 73) is located vertically below the drive module (81).  See Figure 3.

Regarding claim 3, wherein the Orosco et al. spout outlet is located vertically above the drive module. Figure 3 shows spout outlet (another outlet is defined at the end of tube 77) located vertically above the drive module (81).

Regarding claim 5, wherein the Orosco et al. spout is repositionable such that the spout outlet is below the drive module (81) in a first position (when 61 is attached; Fig. 1) and is above the drive module in a second position (defined by configuration in Figure 3).

Regarding claim 7, wherein the Orosco et al. outlet connector includes a curved flowpath between the inlet end and the outlet end such that a flow through the outlet connector (69) is redirected from substantially horizontal flow at the inlet end to substantially vertical flow at the outlet end.  The flow through outlet connector (69) is horizontal, vertical, horizontal, vertical.  See Annotated Fig. 1.

Regarding claim 9, wherein the Orosco et al. spout (61) further comprises: a flange (53) projecting from the first end, the flange including a notch formed in an outer edge of the flange.  See Annotated Figure 2

    PNG
    media_image2.png
    467
    509
    media_image2.png
    Greyscale

Regarding claim 14, wherein the Orosco et al. drive module (81) extends in a second axial direction from the mounting frame, the second axial direction opposite the first axial direction, and wherein the spout extends in the second axial direction from the outlet end. Drive module (81) includes an air cylinder control valve (93) and a valve handle (103) that extend in a second axial direction opposite the first axial direction.  See Annotated Fig. 1

Regarding claim 18, wherein the Orosco et al. spout (77) is toollessly mountable to the outlet connector and toollessly dismountable from the outlet connector.



Claims 4, 6, 8, 12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orosco et al., as applied to claims 1 and 14, and further in view of Carleton (6799704).
	Regarding claim 4, the modified Orosco et al. device discloses the invention, but doesn’t disclose wherein the spout redirects horizontal flow of material vertically and then horizontally.  However, the Carleton reference discloses another transfer pump having spout (10) to be used with goosenecks of drywall mud pumps to eliminate the requirement for a box filler adapter and for wrenches needed when switching from bazooka tools to box tools (col. 1, lines 59 – 67).  Further, the flow of material is vertical and then horizontal.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Orosco et al. device to have a spout as, for example, taught by the Carleton device to eliminate the requirement for a box filler adapter and for wrenches needed when switching from bazooka tools to box tools (col. 1, lines 59 – 67).  Further, the flow of material is vertical and then horizontal.

	Regarding claim 6, Carleton further teaches the spout (10) is capable of being rotatable relative to the outlet connector such that the spout outlet is disposed vertically over the bucket (capable of being turned toward the bucket) with the spout in a first orientation and such that the spout outlet is not disposed over the bucket with the spout in a second orientation (capable of being turned away from the bucket).

	Regarding claim 8, wherein the Carleton spout includes a first portion (body 16) extending from the spout inlet (18) and along a vertical spout axis, wherein the spout includes a second portion (16a) extending from the first portion to the spout outlet (20), and wherein the second portion extends radially relative to the vertical spout axis.  See Figure 2.

Regarding claim 12, wherein the Carleton spout (10) further comprises: a bracket (20; Fig. 2) extending from a body (16) of the spout, the bracket configured to support a mud dispensing tool (N; Fig. 1) on the spout with the mud dispensing tool connected to the second end to receive material through the spout outlet; and wherein the second end is spaced in the first axial direction from the first end with the spout mounted to the outlet connector.  See Figures 1 and 2.

Regarding claim 15, wherein the Carleton spout outlet is spaced in the second axial direction (see Fig. 2) from the mounting frame such that the electric motor is disposed axially between the spout outlet and the mounting frame.
  
Regarding claim 17, wherein the Carleton spout outlet is spaced in the second axial direction (see Fig. 2) from the mounting frame such that an entirety of the drive module (81) is spaced in the first axial direction from the spout outlet.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orosco et al., as applied to claim 1, and further in view of Schlecht (20070122301).
	Regarding claim 13, the modified Orosco et al. device discloses the invention (discussed supra), including a duckbill nozzle (spout 61 is a duckbill), but doesn’t disclose wherein the spout further comprises: connected to the second end of the spout by a clip; wherein the second end includes an annular groove and the duckbill nozzle includes at least one slot; and wherein the clip extends through the at least one slot and into the annular groove to secure the duckbill nozzle to the second end.  However, the Schlecht reference disclose a similar drywall pump and dispensing device having a second end of spout (40; Fig. 7A) including a clip and groove to attach different drywall nozzles and enable a user to stand more comfortably during operation of the device (see para. [0021]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Orosco et al. device to have a spout, clip and groove as, for example, taught by the Schlecht reference in order to attach various drywall nozzles to the spout and allow a user to stand more comfortably during operation of the device.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orosco et al., as applied to claim 14, and further in view of Quick (20130001243).
Regarding claim 16, the modified Orosco et al. reference doesn’t disclose wherein a battery of the drive module is disposed axially between the spout outlet and the mounting frame.  However, the Quick reference discloses another pump and spout device wherein the pump (18) is operated by a rechargeable battery (28) to eliminate the need for a power outlet.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Orosco et al. device to employ a rechargeable battery as, for example, taught by the Quick reference in order to eliminate the need for a cord and power outlet to operate the pump.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various pump and spout devices similar to Applicant’s device, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753